Citation Nr: 0708381	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from March 1946 to June 1949.  
The veteran died in June 2003.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran died in June 2003.  The death certificate 
lists the immediate cause of death as carcinoma of the lung.  
No underlying causes were listed.

2.  At the time of the veteran's death, service connection 
was in effect for dislocation of the left shoulder.

3.  The veteran did not participate in a radiation-risk 
activity during service, and there is no competent evidence 
of his exposure to ionizing radiation in service.

4.  Lung cancer first manifested many years after the 
veteran's separation from service, and there is no competent 
evidence that such disease is causally related to event(s) in 
service.

5.  There is no competent evidence that the veteran's service 
connected recurrent dislocation of the left shoulder is 
causally related to the cause of the veteran's death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 
A.	Duty to Notify

An August 2003 letter provided the appellant with notice of 
the evidence required to substantiate the claim.  This letter 
also advised the appellant of VA's duty to assist under the 
VCAA and stated what evidence VA would be responsible for 
obtaining and what evidence VA would assist her in obtaining.  
She was advised of her responsibility to submit all records 
not in the possession of a federal agency.  A Further notice 
was provided by letter in April 2004, and the August 2004 
Statement of the Case (SOC) cited in full the provisions of 
38 C.F.R. § 3.159.  The case was readjudicated in a December 
2004 Supplemental SOC.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Dec. 21, 2006).  As the claim is denied, 
there is no prejudice to the appellant in failing to notify 
her of the criteria for establishing an effective date of 
award and disability rating.  The appellant has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

B.  Duty to Assist

The requirements of the duty to assist have been met in this 
case.  The relevant records, including service medical 
records and post-service records identified by the appellant 
have been obtained and associated with the claims file.   

A medical opinion has not been obtained in this case.  
However, the Board finds no basis for a VA examination or 
opinion to be obtained.  In this case, there is no evidence 
that the veteran was involved in a radiation risk activity 
during service or that lung cancer manifested within an 
applicable presumptive period or that the condition may 
otherwise be associated with the veteran's service.  A 
medical opinion is therefore not necessary in order to decide 
the claim.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Furthermore, absent competent evidence of exposure 
to ionizing radiation, the special development procedures of 
38 C.F.R. § 3.311 do not apply.  Wandel v. West, 11 Vet. App. 
200 (1998).

II.  Analysis of Claim

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
husband developed lung cancer as a result of radiation 
exposure during his service in Japan.  38 U.S.C.A. § 1310 
(West 2002).  As he was service connected for left shoulder 
disability during his lifetime, the Board may also consider 
whether such disability caused or aggravated the cause of the 
veteran's death.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2006).

For a service-connected disability to be considered the 
principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2006).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer, including lung 
cancer, that are presumptively service-connected when 
specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  A "radiation exposed" 
veteran is a veteran who participated in a radiation-risk 
activity.  A "radiation-risk activity" includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device or participation in the occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July 1, 
1946.  38 U.S.C.A.  § 1112(c); 38 C.F.R. § 3.309(d).  In 
applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.  

The Court has held that the statutory presumption under 
38 U.S.C.A. § 1112(c) applies to forces engaged in official 
duties, but does not apply to visits to either Hiroshima or 
Nagasaki while on leave from duty not related to the 
occupation.  McGuire v. West, 11 Vet. App. 274 (1998).  It 
also not apply to service within 35 miles from Hiroshima 
during the occupational period.  Walls v. Brown, 5 Vet. 
App. 46 (1993).  

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).
Second, the provisions of 38 C.F.R. § 3.311 provides a list 
of specified radiogenic diseases and special procedures to 
help a claimant prove a claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Lung cancer is deemed 
a radiogenic disease.  In order for these procedures to take 
effect, claimant must provide evidence of exposure to 
ionizing radiation.  See Wandel, 11 Vet. App. 200 (1998).

Third, service connection may be granted under the general 
laws and regulations governing compensation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may 
be granted for a disability due to a disease or injury which 
was incurred in or aggravated by active wartime service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted on a presumptive basis 
where a malignant tumor manifests to a compensable degree 
within one year from discharge.  38 U.S.C.A. § 1112 (West 
2002).

Under 38 U.S.C.A. § 5107 (2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a mater, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

The veteran served on active duty from March 1946 to June 
1949.  His service personnel records conclusively establish 
his presence in Dallas, TX, Fort Sam Houston, TX, the AAF 
Military Training Center in San Antonio, TX, Mather Field, FL 
and Camp Stoneman, CA up until February 2, 1947.  He arrived 
in Okinawa, Japan on February 4, 1947, and departed on July 
18, 1948.  He had a military occupational specialty (MOS) as 
a cook.  His service medical records are negative for any 
abnormality of the lungs.  His June 1949 service separation 
examination showed a normal clinical evaluation of his lungs 
with a negative chest X-ray examination.  He was noted to 
have a pre-service history of pneumonia in 1935 with no 
complications.

The available post-service medical records show no evidence 
that lung cancer manifested to a compensable degree within 
one year of the veteran's separation from service.  

A May 1951 RO rating decision awarded service connection for 
recurrent dislocation of the left shoulder, and awarded an 
initial noncompensable rating. 

In pertinent part, the veteran's subsequent medical records 
reflect his working history as a brakeman railroad worker.  A 
chest X-ray examination in April 1954, to investigate his 
complaint of chest and left shoulder pain, was negative.  
Diagnoses of COPD and tobacco dependence are contained in 
medical reports dating from 1995.  In 2002, he presented to 
VA with complaint of having increased baseline of shortness 
of breath and sputum cough.  He was noted to have a 60-year 
history of smoking one to two packs of cigarettes per day.  A 
computerized tomography (CT) scan of the chest demonstrated 
left lower lobe mass, lymphadenopathy and findings compatible 
with metastatic disease.  A pathology specimen presumed a 
malignancy with possible metastatic disease.  He was later 
diagnosed with left lung cancer with metastases in the lymph 
nodes.

An April 2003 letter from the VA North Texas Health Care 
system acknowledged the veteran's registry with the VA 
Ionizing Radiation Registry.  It was noted that he reported 
serving in Okinawa for 18 months and that examination 
demonstrated COPD and lung cancer by CT scan.  The examiner 
stated "[i]f you were exposed to ionizing radiation in 
Okinawa, that could possibly cause lung cancer."

On June 2, 2003, a VA physician stated that the veteran had 
multiple problems with severe pulmonary dysfunction due to a 
large carcinoma in the left lung with spread to the left 
major fissure, lymph nodes and liver.  He had developed 
nausea, vomiting and dysphagia with loss of appetite and 
weight.  He had a life expectancy measured in weeks.  The 
veteran died on June [redacted], 2003.  A death certificate on file 
indicates that the immediate cause of death was lung cancer.  
No underlying causes were listed.

The appellant asserts that the veteran was exposed to 
ionizing radiation while serving in Japan.  The appellant 
does not contend that the veteran was in Hiroshima or 
Nagasaki during the time periods specified by VA regulation.  
Rather, she contends that he could have been exposed to 
radiation while serving in Okinawa or possibly while 
traveling in Tokyo.  In support of her contentions, she has 
submitted numerous statements as well as a May 1948 letter in 
which the veteran discussed his plans to travel to Tokyo.  

The veteran's personnel records conclusively establish his 
presence in the Continental United States prior to July 1, 
1946 which is the delimiting date for establishing 
participation in a "radiation-risk activity" by 
participation in the occupation of Hiroshima or Nagasaki.  
His presence in Okinawa in February 1947, and possibly other 
locations in Japan, is not deemed participation in a 
"radiation-risk activity" as defined by VA law and 
regulation.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
There is no competent evidence of record that the veteran's 
presence in Okinawa from February 1947 to July 1948 may have 
exposed him to ionizing radiation.  The beliefs of the 
appellant, and the veteran during his lifetime, that exposure 
to ionizing had occurred cannot be accepted as competent 
evidence of actual exposure.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).  
Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.309(d) and special development procedures of 38 C.F.R. 
§ 3.311 simply do not apply to the case.  See generally 
McGuire v. West, 11 Vet. App. 274 (1998); Walls v. Brown, 
5 Vet. App. 46 (1993).

The Board has also considered whether service connection may 
be granted on a direct basis.  However, as there is no 
evidence to establish that lung cancer was incurred during 
service or may otherwise be related to service, service 
connection on a direct basis is not warranted.  38 C.F.R. § 
3.303(d).  See Combee, 34 F.3d 1039 (Fed. Cir. 1994).  The 
record in this case includes an April 2003 letter from a VA 
physician to the veteran.  In that letter, the physician 
wrote that the veteran had participated in the VA Ionizing 
Radiation Registry and informed the veteran that examination 
findings confirmed COPD and lung cancer.  The VA physician 
opined, "If you were exposed to ionizing radiation in 
Okinawa, that could possibly cause a lung cancer."  The 
Board notes that this letter does not provide confirmation of 
the veteran's participation in a radiation risk activity or 
actual exposure to ionizing radiation, but merely states a 
medical opinion that radiation exposure could cause lung 
cancer.  This letter does not serve to provide evidence of 
the veteran's participation in radiation risk activity as 
defined in 38 C.F.R. § 3.309.

Furthermore, there is no argument, or suggestion, that the 
veteran's service connected recurrent dislocation of the left 
shoulder had any causal relationship to the cause of his 
death.  The appellant would be entitled to service connection 
for the cause of death if it is shown that the service-
connected disabilities contributed substantially or 
materially to cause death; that they combined to cause death; 
or that they aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c)(1) (2006).  However, 
service-connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions will not be held to have 
contributed to death resulting primarily from some other 
cause.  38 C.F.R. § 3.312(c)(2) (2006).  In addition to these 
identified medical principles, there is no competent evidence 
suggesting the possibility that the veteran's service 
connected left shoulder disability had any causal 
relationship to the cause of his death.  The appellant's well 
intentioned beliefs as to the veteran's exposure to ionizing 
radiation during his lifetime, and that his cause of death is 
of service connected origin, does not constitute competent 
evidence as she is not shown to possess the requisite 
training to speak to scientific matters of radiation exposure 
or medical matters of diagnosis and etiology.  See Espiritu, 
2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2006).

As there is no evidence of radiation exposure during service 
and no medical evidence linking the veteran's lung cancer to 
service or a service connected disability, service connection 
is not warranted, on either a presumptive or a direct basis.  
As there is a preponderance of the evidence against the 
appellant's claim, reasonable doubt may not be resolved in 
her favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


